Exhibit 10.1

 



Executive Services Agreement

 



THIS AGREEMENT is entered into and effective this 19th day of May, 2020 to
commence on May 26, 2020 by and between 3D Systems Corporation, hereinafter
referred to as “3D Systems”, and Mr. Wayne Pensky hereinafter referred to as
“Executive”.

 

WHEREAS, 3D Systems hereby engages Executive as an independent contractor to
render specific services as Interim Chief Financial Officer to 3D Systems as
directed by the President and Chief Executive Officer of 3D Systems (the
“Services”).

 

NOW, THEREFORE, the parties intending to be legally bound have entered into the
following Agreement:

 

1.       Executive will perform Services for 3D Systems, reporting to the
President and Chief Executive Officer at such place(s) to which the parties have
mutually agreed.

 

2.       Executive represents that he possesses the requisite expertise and
technical ability to perform the Services.

 

3.       Executive will devote such time as is reasonably necessary to complete
the Services on such timelines as mutually agreed-upon between the parties.

 

4.       Compensation: 3D Systems shall pay Executive Thirty Thousand Dollars
($30,000) per calendar month. Compensation will be pro-rated for Services
provided during any partial calendar month. Executive shall present to 3D
Systems invoices for Services rendered; 3D Systems shall pay all invoices within
fifteen (15) days after the later of receipt of invoice and approval of the
Services by 3D Systems, provided that other conditions to payment set forth in
this Agreement are met. No payments will be made for services rendered by
Executive other than the Services unless such services are approved in writing
by 3D Systems as amendments to this Agreement.

 

5.        3D Systems will pay for pre-approved business class travel costs and
related expenses incurred on behalf of 3D Systems by Executive so long as such
travel costs are incurred pursuant to 3D Systems’ Travel Policy.

 

6.       Executive is responsible for paying when due all income taxes,
including estimated taxes, incurred as a result of the compensation paid by 3D
Systems to Executive for Services under this agreement. On request, Executive
will provide 3D Systems with proof of timely payment. Executive agrees to
indemnify 3D Systems for any claims, costs, losses, fees, penalties, interest,
or damages suffered by 3D Systems resulting from Executive’s failure to comply
with this provision.

 

7.       The Executive agrees to perform the Services hereunder solely as an
independent contractor. The parties to this Agreement recognize that this
Agreement does not create any actual or apparent agency, partnership, franchise,
or relationship of employer and employee between the parties.

 



 

 

 

           Further, the Executive shall not be entitled to participate in any of
3D Systems benefits, including without limitations any health or retirement
plans. The Executive shall not be entitled to any remuneration, benefits, or
expenses other than as specifically provided for in this Agreement.

 

           3D Systems shall not be liable for taxes, Worker’s Compensation,
unemployment insurance, employers’ liability, employer’s FICA, social security,
withholding tax, or other taxes or withholding for or on behalf of the
Executive. All such costs shall be Executive’s responsibility.

 

8.       Upon receipt of itemized vouchers, expense account reports and
supporting documents, submitted to 3D Systems in accordance with 3D Systems’
procedures then in effect, 3D Systems shall reimburse Executive for all
reasonable and necessary business expenses incurred ordinarily and necessarily
by Executive in connection with the performance of Executive’s Services
hereunder.

 

9.       The initial term of this Agreement shall begin on May 26, 2020 and end
on August 31, 2020, unless earlier terminated by 3D Systems upon two weeks’
prior written notice to Executive (the “Initial Term”). The parties may extend
such term upon mutual agreement.

 

10.       Upon the Executive’s completion of the Initial Term, Executive shall
receive an equity grant under the terms of 3D Systems’ 2015 Incentive Plan with
respect to a number of shares of the common stock, $0.001 par value per share,
of 3D Systems calculated with a numerator equal to $100,000 and a denominator
equal to the 30 trading day trailing average of the closing price of 3D Systems’
common stock traded on the New York Stock Exchange under ticker “DDD” (“DDD”)
ended on the last business day of the Initial Term, which shall be immediately
vested. If 3D Systems terminates the Initial Term prior to August 31, 2020,
Executive shall be issued the full share award described above. If Executive
terminates the Initial Term prior to August 31, 2020, no shares shall be
awarded.

 

11.       During the course of the engagement under this Agreement, it is
anticipated that the Executive will learn confidential or proprietary
information of 3D Systems. The Executive will sign the Contractor’s
Confidentiality Agreement attached hereto as Schedule A. Any breach of the
Confidentiality Agreement is a material breach of this agreement.

 

12.       Executive agrees that all right, title and interest in and to any
information and items made during the course of this Agreement and/or arising
from the Services performed by Executive, including without limitation, all
inventions, designs, drawings, know-how, prototypes, developments, patents,
copyrights, trademarks, or trade secrets, (hereinafter referred to as the "Work
Product") shall be and hereby are assigned to the 3D Systems as its sole and
exclusive property. Upon the 3D Systems’ request Executive agrees to assist 3D
Systems, at 3D Systems’ expense, to obtain any patents, copyrights, or
trademarks for the Work Product, including the disclosure of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, and assignments, and all other instruments and papers
which 3D Systems shall deem necessary to apply for and to assign or convey to 3D
Systems, its successors and assigns or nominees, the sole and exclusive right,
title and interest in the Work Product. The fact that any Work Product is
created by Executive outside of 3D Systems’ facilities or other than during
Executive's working hours with 3D Systems, shall not diminish 3D Systems’ rights
with respect to the Work Product.

 



 

 

 

13.       At the termination of his engagement under this Agreement, Executive
will return to 3D Systems all drawings, specifications, manuals, and other
printed or reproduced material (including information stored on machine readable
media) provided by 3D Systems to Executive, and/or which Executive made or
acquired in the performance of his Services under this Agreement, and all copies
of such information made by Executive.

 

14.       Executive agrees that during the term of his engagement with 3D
Systems, and for a period of one year after the termination thereof, Executive
will not, directly or indirectly, either for his/her own use, or for the benefit
of any other person, firm or corporation, divert or take away, or attempt to
divert or take away, call on or solicit, any of 3D Systems’ employees or
customers.

 

15.       Executive’s obligations to 3D Systems under paragraphs 11 and 12 of
this Agreement are continuing obligations, and they shall continue in effect
beyond the terms of this Agreement, or any earlier termination.

 

16.       If any provision of this Agreement is determined to be invalid or
unenforceable, then, unless the intent of this Agreement would fail, the
provision shall be deemed to be severable from the remainder of this Agreement
and shall not cause the invalidity or unenforceability of the remainder of this
Agreement.

 

17.       The parties acknowledge that this Agreement constitutes a personal
contract with Executive. Executive may not transfer or assign this Agreement, or
any part thereof, without the prior written approval of 3D Systems.

 

18.       This Agreement has been entered into in the State of South Carolina
and all questions with regard to the construction of this Agreement and the
rights and liabilities of the parties hereunder shall be governed by the laws of
South Carolina.

 

19.       This Agreement contains the entire understanding between the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous written or oral negotiations and agreements between the parties
regarding the subject matter hereof. This Agreement may be amended only by a
writing signed by each of the parties hereto.

 



 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
first above written.



 

3D SYSTEMS CORPORATION EXECUTIVE     By: /s/ Andrew M. Johnson /s/ Wayne Pensky
    Name: Andrew M. Johnson Wayne Pensky

 

Title: EVP, Chief Legal Officer and Secretary

 

 

 

 

 

 

 

 



 

 

 



SCHEDULE A

TO EXECUTIVE SERVICES AGREEMENT



 

THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO

SECTION 14.5 HEREIN

 

3D SYSTEMS CORPORATION

CONTRACTOR CONFIDENTIALITY AGREEMENT

 

 

THIS CONTRACTOR CONFIDENTIALITY, NON-SOLICITATION AND ARBITRATION AGREEMENT
("Agreement") is made and entered into on May 19, 2020, by and between 3D
SYSTEMS CORPORATION, a Delaware corporation (together with its subsidiaries, the
"Company"), its successors and assigns, and Wayne Pensky, a Contractor of the
Company ("Contractor").

 

RECITALS:

 

A.           During the course of Contractor's retention by the Company,
including subsidiaries of the Company, Contractor will obtain specialized and
confidential knowledge and information regarding numerous aspects of its
business including specialized and confidential knowledge and information
relating to its products, customers, business procedures and methods of
operation.

 

B.           Contractor desires to be retained by the Company and the Company
desires to retain the services of Contractor.

 

C.           The parties hereto desire to set forth in writing their mutual
understandings and agreements regarding, among other things, the Company's trade
secrets, inventions, patents, customers, and property.

 

D.       In consideration of Contractor’s retention by the Company, the
bargained for compensation, the confidential information made available to
Contractor as that term is defined below, the training and certification(s)
provided to Contractor, and the mutual covenants and agreements contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

TERMS AND CONDITIONS:

 

1.            Purpose. This Agreement does not in any way constitute, and should
not be construed as, a contract of employment. Furthermore, it is agreed that
Contractor is not an employee of the Company.

 



 

 

 

2.            Trade Secrets and Confidential Business Information. Contractor
recognizes and agrees that Contractor will not, at any time, whether during or
subsequent to the term of Contractor's retention of services by the Company or
any of its subsidiaries, unless specifically previously consented to in writing
by the President of the Company, directly or indirectly use, divulge, disclose
or communicate to any person, firm or corporation confidential information
belonging to the Company or any of its subsidiaries or their business, as that
term is defined in this Agreement. "Confidential Information" specifically
includes: (a) the identities, buying habits or practices of the Company's
customers; (b) the Company's advertising and marketing strategies, methods,
research and related data; (c) the names of the Company's vendors, resellers or
suppliers; (d) the cost, type and quantity of materials and/or supplies ordered
by the Company; (e) the prices at which the Company obtains or has obtained or
sells or has sold its products or services; (f) the Company's manufacturing,
distribution and sales costs, methods and objectives; (g) technical information
including machinery and equipment designs, drawings and specifications; (h)
inventions; (i) pending patent applications; (j) product information including
designs, drawings, specifications, methods of quality control and formulas or
equations used in connection therewith; (k) "trade secrets" as such term is
defined in S.C. Code Ann. § 39-8-10, et seq. or other similar applicable law of
any other jurisdiction; and/or (l) customer lists, pricing lists, supplier lists
or reseller lists. The parties hereto agree that the foregoing items of
Confidential Information are important, material, and confidential, could
constitute trade secret material, affect the successful conduct of the Company's
business, and its goodwill, and that a breach of any term of this Section 2 is a
material breach of this Agreement. Contractor understands that nothing contained
in this Agreement is intended to, nor will this Agreement be enforced in a
manner so as to infringe upon or restrict any rights (if applicable) afforded to
Contractor under the National Labor Relations Act, including any rights related
to protected concerted activity.

 

Notwithstanding the foregoing or any other provision of this Agreement,
Contractor may disclose any Confidential Information if required pursuant to a
subpoena or by law. Contractor understands he/she has the right to disclose
trade secrets as provided below.

 

Immunity from Liability for Confidential Disclosure of a Trade Secret to the
Government or in a Court Filing:

 

A.           Immunity – An individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (A) is made (i) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

 

B.           Use of Trade Secrets Information in Anti-Retaliation Lawsuit – An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret and under seal;
and (B) does not disclose the trade secret, except pursuant to court order.

 



- 2 -

 

 

3.            Inventions and Patents. Contractor agrees, to the fullest extent
permitted by applicable law, that all inventions developed by Contractor,
whether independently or with the assistance of others, during the term of
Contractor's retention by the Company or any of its subsidiaries, which are
developed with the Company's or such subsidiary’s equipment, supplies,
facilities, trade secrets, or time, or which relate to the business of the
Company or such subsidiaries or their respective actual or demonstrably
anticipated research or development, or which result from work performed by
Contractor for the Company or any of its subsidiaries, are the sole property of
the Company or such subsidiary, as the case may be, and Contractor hereby
expressly assigns and agrees to assign all of Contractor's right, title and/or
interest in and to such inventions to the Company or a subsidiary designated by
the Company and, upon request, will assist the Company and its subsidiaries in
any manner whatsoever in obtaining patents for such inventions.

 

4.            Solicitation of Customers. Contractor agrees that, during the term
of Contractor's retention by the Company and its subsidiaries and for a period
of twelve (12) months following separation of Contractor’s retention by the
Company, including termination by the Company for cause or without cause,
Contractor will not, directly or indirectly, either for Contractor's own use or
for the benefit of any other person, firm or corporation, divert or take away
the business of, or attempt to divert or take away the business of, call on or
solicit the business of, or attempt to call on or solicit the business of, or do
business with, any of the Company's or its subsidiaries’ customers, including,
but not limited to, such customers as to whom Contractor had called on,
solicited, serviced or became acquainted with while retained by the Company or
its subsidiaries.

 

5.            Solicitation of Employees. Contractor agrees that during the term
of Contractor's retention by the Company and for a period of twelve (12) months
following separation of Contractor’s retention by the Company, including
termination by the Company for cause or without cause, Contractor will not,
directly or indirectly, either alone or in concert with others, solicit, induce,
or entice any employee of or Contractor to the Company or its subsidiaries to
leave the Company or its subsidiaries for any reason whatsoever, or to work for
anyone in competition with the Company or its subsidiaries, or hire any current
employee or Contractor of Company.

 

6.            Competition. Contractor agrees that, during the term of
Contractor’s retention by the Company and its subsidiaries, Contractor will not,
directly or indirectly, either alone or in concert with others, compete with or
make preparations to compete with the Company or its subsidiaries.

 

7.            Company Property. Contractor acknowledges and agrees not to remove
Company property from the Company's or its subsidiaries’ premises unless
Contractor’s position specifically requires Contractor to do so in connection
with Contractor’s job duties. Upon request by the Company, Contractor will
immediately deliver to the Company all Company property in Contractor's
possession or under Contractor's control in good condition, ordinary wear and
tear excepted.

 



- 3 -

 

 

8.            Ownership of Customer Records. Contractor agrees that Company or
subsidiary owned records of the accounts of customers, Company or subsidiary
owned route books, and other Company or subsidiary owned records and books
specifically relating to customers, are the exclusive property of the Company.
Upon request by the Company, Contractor will immediately deliver such records,
books, and records to the Company. In the event that Contractor individually
purchases such original books or records, Contractor shall immediately notify
the Company, who shall then reimburse Contractor for such purchases, and the
books or records will become Company property.

 

9.            Securities Trading Restrictions. Contractor hereby acknowledges
that it is aware, and that it will advise such of its representatives who are
informed as to the matters which are the subject of this Agreement, that the
United States securities laws prohibit any person who has received from a
company material, non-public information (including, but not limited to, matters
which are the subject of this Agreement) from purchasing or selling securities
of such company or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.

 

10.         Contractor's Duties Upon Separation. In the event that Contractor’s
contract is terminated by the Company or its subsidiaries, for any reason,
Contractor agrees to deliver promptly to the Company in good condition, ordinary
wear and tear excepted, Company property and customer-related records as set
forth in Sections 7 and 8.

 

11.         Breach of Agreement.

 

11.1       The Company and Contractor recognize and acknowledge that Contractor
is retained in a position where Contractor will be rendering personal services
of a special, unique, unusual, extraordinary and intellectual character
requiring extraordinary ingenuity and effort by Contractor. Contractor agrees
that a breach or threatened breach by Contractor of this Agreement, including
its covenants, could not reasonably or adequately be compensated in damages in
an action at law and that Company shall be entitled to injunctive relief, which
may include, but shall not be limited to, restraining Contractor from performing
any action that would breach this Agreement.

 

11.2       Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedy available at law or in equity to the Company as a
result of such breach or threatened breach, including the recovery of damages
from Contractor.

 



- 4 -

 

 

11.3       The remedies conferred by the specific provisions of this Agreement,
including this Section 10, are not exclusive of any other remedy, and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or otherwise.

 

12.         Continuing Obligations. Contractor's obligations under this
Agreement shall continue in effect beyond Contractor’s retention by the Company
and each and every obligation of Contractor under this Agreement shall survive
any termination, or attempted termination, by Contractor of this Agreement.

 

13.         Contractor's Representations. Contractor hereby represents and
warrants that Contractor is free to enter into this Agreement and to perform
each of the terms and covenants contained herein. Contractor further represents
and warrants that Contractor is not restricted or prohibited, contractually or
otherwise, from entering into and performing this Agreement, and that
Contractor's execution and performance of this Agreement is not a violation or
breach of any other agreement between Contractor and any other person or entity.

 

14.         General Provisions.

 

14.1       Notices. All notices or other written communications required or
permitted to be given by this Agreement shall be deemed given when personally
delivered or two (2) days after it has been sent (the date of posting shall be
considered as the first day and any Sundays, legal holidays or other days upon
which the local mail generally is not delivered shall not be counted in
determining this period) by registered or certified mail, postage prepaid,
properly addressed to the party to receive the notice at the following address
or at any other address given to the other party in the manner provided by this
Section 13.1:



 

  If to the Company: 3D Systems Corporation     333 Three D Systems Circle    
Rock Hill, SC 29730     Attn: Chief Legal Officer         If to the Contractor:
11917 E. Calle de Valle Dr.     Scottsdale, AZ 85255



 



- 5 -

 

 





Nothing contained herein shall justify or excuse failure to give oral notice for
the purpose of informing the parties hereto when prompt notification is
required, however, it shall be understood that such oral notice shall in no way
satisfy the requirement of written notice.

 

14.2       Severability. If any provision of this Agreement is determined to be
invalid or unenforceable, the provision shall be deemed to be severable from the
remainder of this Agreement and shall not cause the invalidity or
unenforceability of the remainder of this Agreement.

 

14.3       Successors and Assigns. The parties acknowledge that this Agreement
constitutes a personal contract with Contractor. Contractor may not transfer or
assign this Agreement or any part thereof without the Company's prior written
approval. This Agreement shall be binding upon and shall inure to the benefit of
the Company and its successors and assigns, and shall be binding upon Contractor
and Contractor's assignees, heirs, successors, executors, administrators and
other legal representatives.

 

14.4       No Implied Waivers. The failure of either party at any time to
require performance by the other party of any provision hereof shall not affect
in any way the right to require such performance at any later time nor shall the
waiver by either party of a breach of any provision hereof be taken or held to
be a waiver of such provision.

 

14.5       Arbitration. All controversies, claims, disputes, and matters in
question arising out of, or relating to this Agreement (or the breach thereof),
shall be decided by arbitration in accordance with the provisions of this
paragraph, with the sole exception of controversies, claims, disputes, and
matters in question properly made or brought pursuant to the National Labor
Relations Act. Contractor understands and acknowledges that nothing in this
Agreement restricts Contractor’s right (if applicable) to file unfair labor
practice charges or otherwise access the processes of the National Labor
Relations Board.

 

The arbitration proceedings shall be conducted under the applicable rules of the
American Arbitration Association ("AAA"). The arbitration board will consist of
one arbitrator chosen by the Parties. If the Parties cannot agree upon an
arbitrator, they shall submit to the procedure utilized by AAA to choose an
arbitrator.

 

The decision of the arbitrator, including determination of amount of any damages
suffered, shall be conclusive, final, and binding on the Parties, their
respective heirs, legal representatives, successors, and assigns. The arbitrator
shall be bound to follow South Carolina law and case precedent. Any decision of
the arbitrator will not be binding if the arbitrator fails to follow South
Carolina law and case precedent. The arbitrator shall render a written
arbitration decision that reveals the essential findings and conclusions upon
which the award is based.

 

The Company shall bear the arbitration filing fees and the fees of the
arbitrator for all actions filed by it. Each party shall bear his/her/its own
attorneys' fees, witness fees and costs not unique to arbitration. However, if
any party prevails on a claim which affords the prevailing party attorneys'
fees, the arbitrator may award reasonable attorneys' fees to the prevailing
party.

 



- 6 -

 

 

14.6       Governing Law. This Agreement and all questions with respect to the
construction of this Agreement and the rights and liabilities of the parties
shall be governed by the laws of the State of South Carolina without regard to
its laws relating to choice of law or conflict of laws.

 

14.7       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

14.8       Section References. Any reference in the Agreement to a section or
subsection shall be deemed to include a reference to any subsidiary sections
whenever the context requires.

 

14.9       Captions. The captions of the sections and subsections of this
Agreement are included for reference purposes only and are not intended to be a
part of the Agreement or in any way to define, limit or describe the scope or
intent of the particular provision to which they refer.

 

14.10       Entire Agreement; Amendment. This Agreement contains the entire
understanding between the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous written or oral negotiations and
agreements between them regarding the subject matter hereof. This Agreement may
be amended only in a writing signed by each of the parties.

 

14.11       Prior Agreements. This Agreement replaces and supersedes any prior
Contractor Confidentiality and Non-solicitation Agreements between the
Contractor and Company. Further, this Agreement replaces and supersedes any
prior Agreement for Binding Arbitration between the Contractor and Company.

 

14.12       Notice to New Employers. The Company may notify anyone hereafter
retaining Contractor of the existence and provisions of this Agreement.

 

14.13       Effective Date. This Agreement will become effective on the
commencement of Contractor's retention by the Company.

 



- 7 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above mentioned.

 



3D SYSTEMS CORPORATION

 

By /s/ Andrew M. Johnson /s/ Wayne Pensky

Andrew M. Johnson

Executive Vice President,

Chief Legal Officer, and Secretary

Signature of Contractor

  11917 E. Calle de Valle Dr.   Street Address       Scottsdale, Arizona 85255  
City, State and Zip Code       "Contractor"

 

 

 

 

 

 

 

- 8 -



 

 